Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10471275 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 1 when taken as a whole, comprising, in addition to the other recited claim elements, a transparent coupling foil arranged on top of the skin interface element, wherein the transparent coupling foil is more hydrophobic than the transparent exit window, and wherein the transparent coupling foil is provided with a transparent mixture of a polar and an apolar substance applied to its inner surface arranged to adhere to the transparent exit window of the skin interface element. 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 14 when taken as a whole, 
The prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claim 22 when taken as a whole, comprising, in addition to the other recited claim elements, wherein the transparent coupling foil, at one side, is provided with a transparent mixture of a polar and an apolar substance applied to its inner surface arranged to adhere to the transparent exit window of the skin interface element, wherein the transparent foil is more hydrophobic than the transparent exit window of the device. 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/Primary Examiner, Art Unit 3792